DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-32 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 01/14/2020 and 07/10/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 9, and 29,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 6, line 4 the term “the user drive input” lacks antecedent basis. The Examiner cannot find a previous introduction of “a user drive input,” in claim 6 or claim 1.
(b) Regarding Claim 9, line 3 the term “the output drive detects” lacks antecedent basis. The Examiner cannot find a previous introduction of “a output drive,” in claim 9 or claim 1.
(c) Regarding Claim 29, line 3 the term “the output drive detects” lacks antecedent basis. The Examiner cannot find a previous introduction of “a output drive,” in claim 29 or claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10-12, 16, 18, 19, 21-24, 28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nafziger et al. U.S. P.G. Publication 2015/0223386 (hereinafter, Nafziger), in view of Bebernes et al. U.S. P.G. Publication 2016/0037707 (hereinafter, Bebernes).
Regarding Claim 1, Nafziger teaches a control system (controllers for operating the vehicle, including the path of the vehicle, Nafziger, Paragraph 0025) for a dual path machine (dual path steering, Nafziger, Paragraph 0019) having a set of drive wheels (drive wheels (14), Nafziger, Paragraphs 0019 and 0023 and Figure 1), a caster wheel (caster wheels (14), Nafziger, Paragraph 0019 and Figure 1), a rear-steer mechanism (tailwheel steering mode, Nafziger, Paragraph 0019), and a drive system (drive system, Nafziger, Paragraph 0019), the control system comprising: 
(sensor for determining a status of the dual path machine, for example the sensor could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving mode status, such as dual mode steering engaged), moreover based on the ground speed comparison, generates a status signal, which represents the status of the machine (e.g., driving mode status currently in a dual mode steering system), Nafziger, Paragraphs 0025 and 0026); and …
	It shall be noted that Nafziger teaches the use of a sensor and controller for determining a status of the dual path machine, for example the sensor and controller could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving mode status, such as dual mode steering engaged based on the predetermined criteria) (Nafziger, Paragraphs 0025-0027).
	However, Nafziger does not specifically teach a control system to include a controller communicatively coupled to the sensor, the controller being configured to compare the status against a predetermined criterion and to generate a control signal so that the rear-steer mechanism actuates the caster wheel if the status equates to the predetermined criterion.
Bebernes teaches a vehicle system that includes a controller and sensor system (Bebernes, Paragraph 0030). Moreover Bebernes teaches the use of the sensor and controller system to input the steering degree via a sensor and determine if the use of (Bebernes, Paragraphs 0036). In other words, Bebernes teaches comparing the status of a predetermined criterion (i.e., steering degree) and generate a control signal so that the rear-steer mechanism (i.e., caster wheels) are used if a predetermined criterion is met (i.e., set steering degree).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system to include a controller communicatively coupled to the sensor, the controller being configured to compare the status against a predetermined criterion and to generate a control signal so that the rear-steer mechanism actuates the caster wheel if the status equates to the predetermined criterion as taught by Bebernes. 
It would have been obvious because invoking the rear-steering based on certain criteria allows for effective turning radius of the vehicle when required (Bebernes, Paragraphs 0036).
Regarding Claim 2, Nafziger, as modified, teaches the control system of claim 1, the controller being further configured to generate an activation signal and send the activation signal to the rear-steer mechanism so as to engage the rear-steer mechanism with the caster wheel upon the status equating to the predetermined criterion and to generate a deactivation signal and send the deactivation signal to the rear-steer mechanism so as to disengage the rear-steer mechanism from the caster wheel upon the status not equating to the predetermined criterion so that the caster wheel is free wheeling when the status does not equate to the predetermined criterion (sensor and controller for determining a status of the dual path machine, for example the sensor could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving mode status, such as rear-steer mechanism being engaged), moreover based on the ground speed comparison, generates a status signal, which represents the status of the machine (e.g., driving mode status currently in a rear-steer and if the speed changes then send another signal to disengage), Nafziger, Paragraphs 0025 and 0026).
Regarding Claim 3, Nafziger, as modified, teaches the control system of claim 1, the status being a ground speed of the dual path machine, the sensor being a speed sensor for determining the ground speed of the dual path machine, the predetermined criterion being a value of at least a minimum threshold speed such that the controller actuates the caster wheel via the rear-steer mechanism if the dual path machine is traveling at least the minimum threshold speed (sensor and controller for determining a status of the dual path machine, for example the sensor could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving mode status, such as rear-steer mechanism being engaged), moreover based on the ground speed comparison, generates a status signal, which represents the status of the machine (e.g., driving mode status currently in a rear-steer and if the speed changes past a minimum speed then send another signal to disengage), Nafziger, Paragraphs 0025 and 0026).
Regarding Claim 4, Nafziger, as modified, teaches the control system of claim 1, the status being a turn angle of the caster wheel, the sensor being a wheel angle (wheel angle sensor for the caster wheel, wherein the maximum threshold turn angle of the caster wheel must be less than 360 degrees, thus the controller ensures via a status single that the caster wheel angle be less than 360 degrees, Nafziger, Paragraphs 0028 and 0031 and Figure 4).
Regarding Claim 6, Nafziger, as modified, teaches the control system of claim 1, the drive system including two rear-steer mechanisms and two caster wheels (two caster wheels, each powered, thus two rear-steering mechanisms, Nfziger, Paragraph 0019), the controller being configured to engage one of the two rear-steer mechanisms with one of the two caster wheels such that the other of the two caster wheels is free-wheeling (a caster wheel can be engaged, while the other caster wheel is not engaged, Nfziger, Paragraphs 0019 and 0028).
Regarding Claim 10, Nafziger, as modified, teaches the control system of claim 1, the dual path machine further having optional rear-steer, the status being input connection, the sensor being rear-steer position sensor input diagnostics, the predetermined criterion being if the sensor diagnostics detects one or more rear-steer position sensors attached such that the controller actuates the caster wheel via the rear-steer mechanism if the rear-steer position sensor is detected (wheel angle sensor for the caster wheel, thus the controller of the machine detecting a rear-steering option, Nafziger, Paragraphs 0019-0020, 0028, and 0031 and Figure 4)
Regarding Claim 11, Nafziger teaches a control system (controllers for operating the vehicle, including the path of the vehicle, Nafziger, Paragraph 0025) for a dual path machine (dual path steering, Nafziger, Paragraph 0019) having a set of drive wheels (drive wheels (14), Nafziger, Paragraphs 0019 and 0023 and Figure 1), a caster wheel (caster wheels (14), Nafziger, Paragraph 0019 and Figure 1), a rear-steer mechanism (tailwheel steering mode, Nafziger, Paragraph 0019), and a drive system (drive system, Nafziger, Paragraph 0019), the control system comprising: a sensor for determining a status of the dual path machine and generating a status signal representative of the status; and a controller communicatively coupled to the sensor (sensor for determining a status of the dual path machine, for example the sensor could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving mode status, such as dual mode steering engaged), moreover based on the ground speed comparison, generates a status signal, which represents the status of the machine (e.g., driving mode status currently in a dual mode steering system), Nafziger, Paragraphs 0025 and 0026),  …
	It shall be noted that Nafziger teaches the use of a sensor and controller for determining a status of the dual path machine, for example the sensor and controller could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving mode status, such as dual mode steering engaged based on the predetermined criteria) (Nafziger, Paragraphs 0025-0027).
the controller being configured to derive a condition of the dual path machine based on the status and compare the condition against a predetermined criterion, the controller being further configured to generate a control signal so that the rear-steer mechanism actuates the caster wheel if the condition equates to the predetermined criterion.
Bebernes teaches a vehicle system that includes a controller and sensor system (Bebernes, Paragraph 0030). Moreover Bebernes teaches the use of the sensor and controller system to input the steering degree via a sensor and determine if the use of the rear wheels (i.e., caster wheels) are required for turning based on degree of turning desired (Bebernes, Paragraphs 0036). In other words, Bebernes teaches comparing the status of a predetermined criterion (i.e., steering degree) and generate a control signal so that the rear-steer mechanism (i.e., caster wheels) are used if a predetermined criterion is met (i.e., set steering degree).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control system to include the controller being configured to derive a condition of the dual path machine based on the status and compare the condition against a predetermined criterion, the controller being further configured to generate a control signal so that the rear-steer mechanism actuates the caster wheel if the condition equates to the predetermined criterion as taught by Bebernes.
It would have been obvious because invoking the rear-steering based on certain criteria allows for effective turning radius of the vehicle when required (Bebernes, Paragraphs 0036)
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.
Regarding Claim 19, Nafziger, as modified, teaches the control system of claim 11, the dual path machine further having an ability to actuate the caster wheel via the rear-steer mechanism toward a valid position if the predetermined criterion is near being met and is actively approaching a valid value (automatic steering, wherein the caster wheels are moved to a position (i.e., valid position) to set the vehicle on a desired heading (i.e., a valid value), Nafziger, Paragraphs 0040-0041).
Regarding Claim 21, Nafziger teaches a dual path machine comprising: 
-a chassis (vehicle having a chassis, Nafziger, Paragraph 0025 and Figure 1) ; 
-a set of independently driven drive wheels mounted on the chassis (drive wheels (14) which are independent, Nafziger, Paragraphs 0019 and 0023 and Figure 1); a drive system for driving the drive wheels (drive system, Nafziger, Paragraph 0019); 
-a set of caster wheels spaced behind the drive wheels and mounted on the chassis (caster wheels (14) mounted on the chassis, Nafziger, Paragraph 0019 and Figure 1); 
(tailwheel steering mode for steering the caster wheels, Nafziger, Paragraph 0019); and 
-a control system communicatively connected to the drive system (controllers for operating the vehicle, including the path of the vehicle, Nafziger, Paragraph 0025), the control system comprising: 
-a sensor for determining a status of the dual path machine and generating a status signal representative of the status (sensor for determining a status of the dual path machine, for example the sensor could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving mode status, such as dual mode steering engaged), moreover based on the ground speed comparison, generates a status signal, which represents the status of the machine (e.g., driving mode status currently in a dual mode steering system), Nafziger, Paragraphs 0025 and 0026); and …
	It shall be noted that Nafziger teaches the use of a sensor and controller for determining a status of the dual path machine, for example the sensor and controller could be determining the ground speed, wherein based on the measured ground speed compared to a defined ground speed is a status of the dual path machine (i.e., driving mode status, such as dual mode steering engaged based on the predetermined criteria) (Nafziger, Paragraphs 0025-0027).
	However, Nafziger does not specifically teach a dual path machine to include a controller communicatively coupled to the sensor, the controller being configured to compare the status or a condition derived from the status against a predetermined criterion and to generate a control signal so that the rear-steer mechanism actuates the caster wheel if the status or condition equates to the predetermined criterion.
Bebernes teaches a vehicle system that includes a controller and sensor system (Bebernes, Paragraph 0030). Moreover Bebernes teaches the use of the sensor and controller system to input the steering degree via a sensor and determine if the use of the rear wheels (i.e., caster wheels) are required for turning based on degree of turning desired (Bebernes, Paragraphs 0036). In other words, Bebernes teaches comparing the status of a predetermined criterion (i.e., steering degree) and generate a control signal so that the rear-steer mechanism (i.e., caster wheels) are used if a predetermined criterion is met (i.e., set steering degree).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the dual path to include a controller communicatively coupled to the sensor, the controller being configured to compare the status or a condition derived from the status against a predetermined criterion and to generate a control signal so that the rear-steer mechanism actuates the caster wheel if the status or condition equates to the predetermined criterion as taught by Bebernes.
It would have been obvious because invoking the rear-steering based on certain criteria allows for effective turning radius of the vehicle when required (Bebernes, Paragraphs 0036).
Regarding Claim 22
Regarding Claim 23, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 24, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.
Regarding Claim 28, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 30, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.
Regarding Claim 31, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.
Regarding Claim 32, the Applicant’s claim has similar limitations to claim 19 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 19.

Allowable Subject Matter
Claims 5, 7, 8, 9, 13-15, 17, 20, 25-27, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.J.C./Examiner, Art Unit 3667   
                                                                                                                                                                                                     /FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667